 1

 2

 3

 4

 5

 6                                       UNITED STATES DISTRICT COURT

 7                                  EASTERN DISTRICT OF CALIFORNIA

 8

 9    DAVID FLORENCE,                                          1:19-cv-00331-BAM (PC)

10                          Plaintiff,
                                                               ORDER TO SUBMIT APPLICATION
11              v.                                             TO PROCEED IN FORMA PAUPERIS
                                                               OR PAY FILING FEE WITHIN 45 DAYS
12    KERNAN, et al.,
                                                               FORTY-FIVE (45) DAY DEADLINE
13                          Defendants.
14

15             Plaintiff David Florence (“Plaintiff”) is a state prisoner proceeding pro se in a civil rights

16   action pursuant to 42 U.S.C. ' 1983. Plaintiff has not paid the $400.00 filing fee or submitted an

17   application to proceed in forma pauperis pursuant to 28 U.S.C. ' 1915.

18             Accordingly, IT IS HEREBY ORDERED that:

19             Within forty-five (45) days of the date of service of this order, Plaintiff shall submit the

20   attached application to proceed in forma pauperis, completed and signed, or in the alternative, pay

21   the $400.00 filing fee for this action. No requests for extension will be granted without a

22   showing of good cause. Failure to comply with this order will result in dismissal of this

23   action.

24
     IT IS SO ORDERED.
25

26      Dated:       March 13, 2019                                /s/ Barbara   A. McAuliffe            _
                                                           UNITED STATES MAGISTRATE JUDGE
27

28
                                                           1
